Citation Nr: 0631044	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The appellant's spouse was a veteran who served on active 
duty from November 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, NY that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant perfected a timely appeal of 
this determination to the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of 
a veteran is considered to have been due to a service-
connected disability when the evidence establishes that a 
disability resulting from injury or disease incurred in or 
aggravated by service was either the principal or 
contributory cause of death.  38 C.F.R. §§ 3.312(a), 3.303 
(2006).  A disability is considered to be the principal 
(primary) cause of death when it, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A disability is considered to be a contributory 
cause of death when it contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that a disability casually shared in 
producing death; it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, are 
not held to have contributed to death when such death is 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

The appellant contends that the veteran's death was the 
result of Parkinson's disease, and that such Parkinson's 
disease was the result of in-service head trauma.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.

According to the veteran's death certificate, the immediate 
cause of his death was urosepsis.  The death certificate 
lists no other immediate or secondary cause of death.  
However, for the following reasons, the Board finds that the 
instant matter should be remanded for a medical opinion 
pursuant to 38 C.F.R. § 3.159(c)(4).

First, the medical record reflects that at the time of his 
death, the veteran had a current diagnosis of Parkinson's 
disease.

Second, a November 2002 lay statement by a person who served 
with the veteran asserts that during combat in France in 
November 1944, the veteran was shot in the hand by enemy 
fire, which caused him to fall and hit his head on a machine 
gun, which in turn caused loosening of his teeth.  Although 
the veteran's service medical records are negative for such 
head injury, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat is 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d); see 
38 U.S.C.A. § 1154(b).  The veteran's service records 
indicate that he engaged the enemy in combat and was shot in 
the hand.  Therefore, the Board considers the November 2002 
lay statement to be evidence establishing that the veteran 
suffered an in-service injury.

Third, a letter from a private physician dated November 2003 
indicates that bladder problems suffered by the veteran were 
caused by his Parkinson's disease, and that head trauma can 
result in Parkinson's disease.  The Board considers this to 
be medical evidence that suggests a nexus between the 
veteran's fatal urosepsis and his service, but that is too 
lacking in specificity to support a decision on the merits.  
See McLendon v. Nicholson, No. 04-185, at 14 (U.S. Vet. App. 
June 5, 2006) (as amended Aug. 7, 2006).

Finally, there is no medical opinion of record indicating 
either that the veteran's death was not related to his 
Parkinson's disease or that the veteran's Parkinson's disease 
was not related to in-service head trauma.  Thus, in addition 
to the evidence being insufficient to support a decision in 
favor of the appellant, the evidence is insufficient to 
support a decision unfavorable to the appellant.

Therefore, in light of (1) the competent medical evidence of 
the veteran's Parkinson's disease, (2) the satisfactory lay 
evidence of the veteran's in-service head trauma, (3) the 
November 2003 physician's letter indicating an association 
between the veteran's death and head trauma, and (4) the lack 
of medical evidence regarding the relationship between the 
veteran's service and his death, the Board must remand the 
instant matter for a medical opinion based upon a review of 
the evidence of record.


Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain a medical opinion 
by a VA examiner with the appropriate 
expertise.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  
Specifically the examiner should: (1) 
to the extent possible, discuss the 
nature and degree of any head trauma 
suffered by the veteran in service, 
specifically considering a review of 
the medical evidence and the November 
2002 supporting lay statement by the 
veteran's fellow serviceman; (2) state 
whether it is just as likely than not 
that any in-service head trauma to the 
veteran was a cause of the veteran's 
Parkinson's disease; (3) state whether 
it is just as likely than not that the 
veteran's Parkinson's disease, caused 
the veteran's death, was etiologically 
related to the cause of the veteran's 
death, or contributed substantially or 
materially to death; and (4) state 
whether it is just as likely than not 
that disability resulting from injury 
or disease incurred in or aggravated by 
service was either the principal or 
contributory cause of the veteran's 
death.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.  Such 
medical opinion should be associated 
with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


